                  Case 3:18-cv-00683-VLB Document 121-2 Filed 07/11/19 Page 1 of 2

Kristan M. Maccini

From:                               Lewis Chimes < lchimes@ chimeslaw.com >
Sent:                               Friday, March 8, 2019 5:46 PM
To:                                 Kristan M. Maccini; Mary - Kate Smith
Cc:                                 ' David A. Moraghan '; ' Smith, Elizabeth M.'; Christopher A. Clark

Subject:                            RE: Chase v. Nodine's Smokehouse, Inc. et al [IWOV - LeClair.FID2950848]




Kristan:

        You can certainly file any motion that you want. You certainly will have a great deal of credibility after your last
performance at the status conference before Judge Bryant.

         Alternatively, you can behave like a professional attorney, and call me on Monday, and we can have a civil
conversation and discuss appropriate scheduling of your disclosures, Colangelo's deposition, and disclosure and
deposition of my experts. I am sure that this is that we ca work this out. I suspect this is what the Judge would prefer
us to do. I have an appointment at 11:00 am, but should be free the rest of the day.

           Any further threatening, dilatory emails or ultimatums will be ignored and not responded to. Ever.

Sent from Mail for Windows 10



From: Kristan M. Maccini <kmaccini@ hl-law.com>
Sent: Friday, March 8, 2019 3:40:10 PM
To: Lewis Chimes; Mary-Kate Smith
Cc: ’David A. Moraghan ; ’Smith, Elizabeth M.’; Christopher A. Clark
                        1



Subject: RE: Chase v. Nodine 's Smokehouse, Inc. et al [IWOV -LeClair.FID2950848 ]




Lew .

This is the first time you have asked for a date upon which to re-notice John Colangelo’s deposition. You
noticed his deposition on June 13, 2018 for July 17, 2018 and I asked that you reschedule the deposition for a
date and time that was mutually agreeable to myself and John and you responded that you did not wish to go
forward with his deposition at that time. I will get you dates for his deposition With regard to discovery , the
                                                                                                            th
defendants made valid objections to your requests and a ruling on same was only issued on March 6 through
no fault of the defendants. Pursuant to the Judge’s Order , we have 14 days to comply with respect to items 1-
3 and 30 days with respect to item 4. We are working on gathering responsive information and will get items 1-
3 to you on or before the 20th. None of this , however , impacts the plaintiff ’ s duty to produce expert reports
sufficiently early to permit all parties’ compliance with the Court ’ s June 1, 2019 discovery completion date. See
Semi-Tech Litigation LLC v . Bankers Trust Co. , 219 F . R . D 324 ( S . D. New York 2004) . There is a question as
to whether 37(c) ( 1) is satisfied were expert reports are produced on or shortly before the date set for
completion of discovery jd. Your failure to timely disclose experts is to the defendants ’ prejudice as we
cannot identify and retain any necessary defense experts , schedule expert depositions within the discovery
deadline , and/ or evaluate the effect of the experts ’ opinions on summary judgment. Please review the Semi-
Tech decision and reconsider your position . If I don’ t hear from you by Monday on this issue , I will be forced to
file a motion to preclude plaintiff ’ s experts Kristan

                                                             l

                                                                                                 EXHIBIT A
                Case 3:18-cv-00683-VLB Document 121-2 Filed 07/11/19 Page 2 of 2



From: Lewis Chimes <lchimes @ chimeslaw.com>
Sent: Friday, March 08, 2019 2:40 PM
To: Kristan M. Maccini <kmaccini@ hl-law.com>; Mary-Kate Smith <msmith@ chimeslaw.com>
Cc: 'David A. Moraghan' <dam @ skmwlaw.com>; 'Smith, Elizabeth M.' <elizabeth.smith@ leclairryan.com>
Subject: Re: Chase v. Nodine ' s Smokehouse, Inc. et al [IWOV -LeClair.FID2950848 ]




As soon as you disclose the documents that we need to depose detective colangelo, we'll depose colangelo and disclose
our experts. You've jerked us around on discovery for one year, get us the materials and a date for colangelo's
deposition.

Get Outlook for iOS



From: Kristan M. Maccini <kmaccini@ hl-law.com>
Sent: Friday, March 8, 2019 2:24 PM
To: Lewis Chimes; Mary-Kate Smith
Cc: 'David A. Moraghan'; 'Smith, Elizabeth M.'
Subject: FW: Chase v. Nodine's Smokehouse, Inc. et al [IWOV-LeClair.FID2950848]




Lew and Mary-Kate,

Can you respond to the below and let me know whether you will agree to disclose the plaintiff’s expert so that I
may avoid the necessity of court intervention on this issue. With a depo deadline of June 3, 2019, your expert
should have already been disclosed by the latest on March 3rd. Thank you. Kristan

From: Kristan M. Maccini
Sent: Thursday, March 07, 2019 11:47 AM
To: 'Smith, Elizabeth M.' <Elizabeth.Smith@ leclairrvan.com>; Christopher A. Clark <CCIark @ HL- Law.com>; Mary-Kate
Smith <msmith (5) chimeslaw.com>; Lewis Chimes <lchimes @ chimeslaw.com>
Cc: Acee, Elizabeth K. < Elizabeth. Acee @ leclairrvan.com>; 'David A. Moraghan' <dam @ skmwlaw.com>
Subject: RE: Chase v. Nodine's Smokehouse, Inc. et al [IWOV-LeClair.FID2950848]

Lew/Mary-Kate

We have the additional issue in this case that , to date, the plaintiff has not disclosed her experts. Under the
scheduling order, all depositions including those of experts must be completed by June 3, 2019. It is my
position that expert discovery must be completed before the filing of summary judgment. You have mentioned
that you have retained an expert several times including at yesterday’s conference. Please immediately
disclose this individual so that the defendants may notice his/her deposition and retain and disclose any
necessary experts in response. Thank you. Kristan

From: Smith, Elizabeth M. <Elizabeth.Smith @ leclairrvan.com>
Sent: Thursday, March 07, 2019 11:25 AM
To: Christopher A. Clark <CCIark @ HL-Law.com>; Kristan M. Maccini <kmaccini @ hl - law.com>; Mary-Kate Smith
<msmith @ chimeslaw.com>; Lewis Chimes <lchimes @ chimeslaw.com>


                                                           2

                                                                                             EXHIBIT A
